Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
Response to Amendment
In the amendment filed on October 21, 2021, the following has occurred: claim(s) 1, 3, 11, and 13 have been amended. Now, claim(s) 1-6, 11-14, and 21-27 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Patent Pre-Grant Publication No. 2013/0097517) in view of Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460).
As per claim 1, Reiss teaches a method performed by an electronic device, the method comprising: displaying, by a processor of the electronic device, a user interface (UI) corresponding to health information on a touchscreen display operatively connected to the processor (See Paragraph [0031]: Where the application's access to the users' user data may 
While Reiss discloses the method as described above, Reiss may not explicitly teach displaying selectively, by the processor, a first icon or a second icon in the UI, based on a permission of at least one application to access the health information, wherein the first icon is displayed if the at least one application is allowed to access the health information or the 
Boss teaches a method for displaying selectively, by the processor, a first icon or a second icon in the UI, based on a permission of at least one application to access the health information (See Paragraph [0025]: Types of information such as phone numbers, mailing addresses, email addresses, GPS coordinates of computer, biometrics, or measurements of physiological functioning);), wherein the first icon is displayed if the at least one application is allowed to access the health information or the second icon is displayed if the at least one application is not allowed to access the health information, and wherein the first icon indicates that the access is available and the second icon indicates that the access is unavailable (See Paragraph [0023]: The access control tool retrieves first attributes from data repository and assigns the retrieved first attributes (the first attributes specify permitted or restricted interactions between an application whose icon is moved and placed into the folder) to the folder, which the Examiner is interpreting to encompass the claimed portion as the icons can be placed into folders to identify if a first icon is able to access information 
Claim 11 mirrors Claim 1 only within a differing statutory category, and is rejected for the same reasons as Claim 1.
As per claim 6, Reiss/Boss discloses the method of claim 1 as described above. Reiss further teaches wherein the health information is obtainable by the electronic device from the external device (See Paragraph [0014]: Where a client may transmit data to and receive data from a server over a computer or communications network.).
As per claim 21, Reiss/Boss discloses the method of claim 1 as described above. Reiss further teaches wherein changing the permission of the at least one application to access the health information comprises allowing the at least one application to access the health information (See Paragraph [0005]: Where the computer device transmits the user's authorization to the one or more remote hosts to allow such remote hosts to receive 
As per claim 27, Reiss/Boss discloses the method of claim 1 as described above. Reiss further teaches wherein the at least one application is different from an application that displays the UI (See Paragraph [0013]: The data may be associated with a user account defining access privileges to the data by other users and/or applications (either created or associated with the remote host or third parties.), which the Examiner is interpreting the other application that can be created by a third party to encompass a different application.).
Claims 2, 12, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Patent Pre-Grant Publication No. 2013/0097517) in view of Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460) in view of Gopalakrishnan et al. (U.S. Patent Publication No. 9,572,499) in further view of Park et al. (U.S. Patent Publication No. 9,098,991).
 As per claim 2, Reiss/Boss discloses the method of claim 1 as described above. Reiss/Boss may not explicitly teach displaying on the display at least one service indication, wherein one of the at least one service indication corresponds to a service that is provided using the health information.
Gopalakrishnan teaches a method for displaying on the display at least one service indication, wherein one of the at least one service indication corresponds to a service that is provided using the health information (See Fig. 8: Where application indications are displayed corresponding to various health information). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the permission control for applications as taught by Reiss with the method and apparatus for 
Reiss/Boss/Gopalakrishnan may not explicitly teach receiving an input selecting the at least one service indication; displaying the UI corresponding to the health information after receiving the input selecting the at least one service indication.
Park teaches a method receiving an input selecting the at least one service indication (See col. 10, 11. 51-62: Where double-tapping the housing of  the portable  monitoring  device 100 may be recognized by the processing unit 104 as a user input that will cause a display of the portable monitoring  device to turn  on from  an off  state or that  will cause the portable  monitoring  device to transition between different monitoring states, sessions, or modes.); displaying the UI corresponding to the health information after receiving the input selecting the at least one service indication (See col. 18, 11. 15-16: Where if the user then presses a button, the display may turn on and present  data about  the  goal  that  the  user  reached.).  Therefore,  it would have been prima facie obvious  to one of  ordinary  skill in the art of  computerized  healthcare,  at the time of  filing, to modify  the inventions  taught  by  Reiss/Boss/Gopalakrishnan  with  the  portable monitoring devices and methods of operating the same taught by Park, with the motivation of developing a device including one or more motion sensors for sensing motion of the device and providing activity data indicative of the sensed motion (Park, column 1, lines 47-50).
Claim 12 mirrors Claim 2 only within a differing statutory category, and is rejected for the same reasons as Claim 2.
As per claim 22, Reiss/Boss discloses the method of claim 1 and Reiss/Boss/Gopalakrishnan/Park discloses the method of claim 2 as described above. Reiss/Boss may not explicitly teach each of the at least one service indications corresponds to a plurality of services; and each of the plurality of services is provided using different information obtainable by the electronic device.
Gopalakrishnan teaches a method for each of the at least one service indications corresponds to a plurality of services (See Fig. 8: Where the service indication correspond to ECG Overread, analysis, Arrythmia, A-Fib Detection, HRV, Brady/TAchy, Premature beats.); and each of the plurality of services is provided using different information obtainable by the electronic device (See Fig. 7: Where the heart health score is determined using a variety of information obtainable by the electronic device such as HR, BP, Weight, Activity, Sleep, Diet, Stress.). The motivation to combine the references of Reiss/Boss/Gopalakrishnan/Park was discussed with the rejection of claim 2, and incorporated herein.
Claim 25 mirrors Claim 22 only within a differing statutory category, and is rejected for the same reasons as Claim 22.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Patent Pre-Grant Publication No. 2013/0097517) in view of Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460) in view of Gopalakrishnan et al. (U.S. Patent Publication No. 9,572,499).
As per claim 3, Reiss/Boss disclose the method of claim 1 as described above. Reiss/Boss may not explicitly teach may not explicitly teach displaying, in the UI, a service indication corresponding to a service that is provided using the health information in a first area of the 
Gopalakrishnan teaches a method for displaying, in the UI, a service indication corresponding to a service that is provided using the health information in a first area of the display (See Fig. 8: Where a service indication corresponding to a service that is provided using the health information is shown in a display.); and displaying, in the UI, at least one application indication corresponding to the at least one application in a second area of the display (See Fig. 8: Where an additional service indication corresponding to a service is provided  in a second area of  the display.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the inventions taught by Reiss and Boss with the         methods and systems for arrhythmia tracking and scoring with the motivation of allowing a user  to conveniently document their electrocardiograms  (ECG) and  other  biometric  data and receive recommendation(s)and/or goal(s) generated by the system or by a physician in response to the documented data (Gopalakrishnan, column 6, lines 21-25).
Claim 13 mirrors Claim 3 only within a differing statutory category, and is rejected for the same reasons as Claim 13.
Claims 4-5, 14, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Patent Pre-Grant Publication No. 2013/0097517) in view of Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460) in view of Park et al. (U.S. Patent Publication No. 9,098,991).
As per claim 4, Reiss/Boss discloses the method of claim 1 as described above. Reiss/Boss may not explicitly teach wherein the at least one application that is able to use the health information is stored in a memory of the electronic device.
Park teaches a method wherein the at least one application that is able to use the health information is stored in a memory of the electronic device (See col. 1, 11. 64-67: Where the memory additionally stores one or more default   activity goals, and the processors   are configured to access one or more of the default activity goals when the processors are monitoring activity data.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the inventions taught by Reiss, Boss with the portable monitoring devices and methods of operating the same taught by Park, with the motivation of developing a device including one or more motion sensors for sensing motion of the device and providing activity data indicative of the sensed motion (Park, column 1, lines 47-50).
 Claim 14 mirrors Claim 4 only within a differing statutory category, and is rejected for the same reasons as Claim 4.
As per claim 5, Reiss/Boss discloses the method of claim 1 as described above. Reiss/Boss may not explicitly teach wherein: the health information is obtainable by the electronic device using sensors of the electronic device.
Park teaches a method wherein: the health information is obtainable by the electronic device using sensors of the electronic device (See col. 4, 11. 2-8: Where the portable monitoring device can include one or more motion sensors for detecting movement data or various other biometric, physiological, or environmental sensors for detecting biometric data, physiological data, environmental data, or related data.). Therefore, it would have been prima facie obvious to 
Claim 24 mirrors Claim 5 only within a differing statutory category, and is rejected for the same reasons as Claim 24.
As per claim 23, Reiss/Boss discloses the method of claim 1 as described above. Reiss/Boss may not explicitly teach wherein the health information includes at least one of gender, blood type, height, weight, medical history, heart rate, blood temperature, blood glucose, blood pressure, insulin information, workout information, motion pattern, sleep time, sleep pattern, carbohydrate intake, or water intake.
Park teaches a method wherein the health information includes at least one of gender, blood type, height, weight, medical history, heart rate, blood temperature, blood glucose, blood pressure, insulin information, workout information, motion pattern, sleep time, sleep pattern, carbohydrate intake, or water intake (See col. 8, ll. 40-47: Where the display can show activity data, biometric data, contextual data, environmental data, system or intrinsic condition data, or data derived from activity or other sensed data, one or more activity metrics, one or more sleep metrics, a currently-active activity- tracking mode, one or more menus, one or more settings, one or more alarms or other indicators, a clock, a timer, a "stopwatch, among other suitable information.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the inventions taught by Reiss, Boss with the portable monitoring devices and methods of operating the same taught by Park, 
Claim 26 mirrors Claim 23 only within a differing statutory category, and is rejected for the same reasons as Claim 23.

Response to Arguments
In the Remarks filed on October 21, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Reiss does not discuss a UI element, let alone an icon that represents at least one application that is able to access health information. Additionally, nothing in Reiss teaches or suggests anything regarding two different icons that are each displayed depending on the permission status of an application to access information. 
In response to argument (1), the Examiner agrees with the Applicant. The Examiner has supplemented the teachings of Reiss with Boss et al. (U.S. Patent Pre-Grant Publication No. 2017/0013460) as rejected above. The Examiner is interpreting Boss when combined with Reiss, Gopalakrishnan, and Park to encompass the newly amended claims as Boss discloses an approach for controlling a first application’s access of a second application of a mobile device, and attributes are assigned to a graphical element displayed by the mobile device. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pinsonneault et al. (U.S. Patent Publication No. 10,642,957), describes an intervention service for a patient may be identified and the screening parameters to be obtained from the patient for the intervention service that can be identified, Stueckemann et al. (U.S. Patent Pre-Grant Publication No. 2013/0096938), describes a system and method for facilitating a medical order to generate requests and select predefined forms, and Bhatnagar ("Design and Evaluation of a Context-Aware User-Interface for Patient Rooms"), describes a prototype evaluation with doctors identified clinical tasks that are relevant in the patient room and provided insight into the perceived usability of such an interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626